DELLA PORTA, Senior Judge,
dissenting.
I respectfully dissent. Under present mandatory education law,1 all children between the ages of six and twenty-one,2 are mandated to attend public education school until graduation from high school, regardless of who runs the school. At the same time, government-run schools, generally referred to as “public schools,” have the obligation to provide elementary and secondary education to all children unless they attend other authorized schools. This means that all properly licensed schools, government and non-government, perform the public function of providing public education to all children within mandatory requirement age. This makes every teacher in every such school a school employee rendering a public service.
Part of the Public School Code is the Retirement Code which gives to any teacher the right to purchase credit “for previous school service.”3 School service is defined as service rendered as a “school employee,” which in turn is defined as any “person engaged in work related to a public school for any government entity and for which work he is receiving regular renumeration as ... an employee, excluding, however, any independent contractor or a person compensated on a fee basis.”4 The retirement Code also defines public school as “[a]ny or all classes or schools within this Commonwealth conducted under the order and superintendence of the Department of Education including but not limited to: all educational classes of any employer charged with the responsibility of public education_”5 (Emphasis added.)
Clearly, these definitions indicate that the purpose and scope of the Public School Code is to provide all our children with the best education available by “any employer,” whether we call it government or non-government, public or non-public. The name is not important, what they accomplish is.
To that end, statutory construction would require us to give the Code and all its definition, the widest interpretation to accomplish this desired end. In this very area of purchasing credit for previous service we have interpreted it so widely as to allow the purchase of time in the military service, which has nothing whatsoever to do with school service. How much more appropriate and legally indicated it would be to allow these Claimants to purchase credit for previous school service which they rendered by providing public education to children which the government had the obligation to provide but was not qualified or equipped to do. For the benefit of all children, such teachers and their schools should be encouraged and provided this kind of benefit because of the important and much needed service they render to the “public schools”, as well as to the children themselves.
All of the cases cited by the majority are distinguishable on the facts and, therefore, not precedential for the instant case.
I would, therefore, reverse the order of the Board and direct it to permit Claimants to purchase credit for their previous school service.

. Public School Code of 1949, Act of March 10, 1949, P.L. 30, as amended, 24 P.S. §§ 1-101— 27-2702.


. 24 P.S. § 13-1301.


. 24 Pa.C.S. § 8303(c).


. 24 Pa.C.S. § 8102.


. 24 Pa.C.S. § 8102.